ORDER

PER CURIAM.
Willie Thompkins appeals from his conviction by a jury and sentence on one count of murder in the second degree, in violation of Section 565.021 RSMo 1994, one count of robbery in the first degree, in violation of Section 569.020 RSMo 1994, and two counts of armed criminal action, in violation of Section 571.015 RSMo 1994. Thompkins also appeals from the judgment of the motion court denying his Rule 29.15 motion on the merits after an evidentiary hearing.
With respect to the direct appeal, no jurisprudential purpose would be served by a written opinion. With respect to the appeal from the denial of the Rule 29.15 motion, the judgment of the motion court was based on findings of fact that are not clearly erroneous. A written opinion would have no prece-dential value. The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).
*399A memorandum solely for the use of the parties involved has been provided explaining the reason for our decision.